The Common Pleas Court sustained a general demurrer to the third amended petition, and the plaintiff not desiring to plead further, judgment was rendered against her. It is from that judgment that this appeal was taken.
The third amended petition is styled "creditor's bill," which, of course, is an erroneous description, as *Page 288 
under the Ohio Code of Civil Procedure, an action is begun by the filing of a petition. However, no objection is made to this pleading on that ground.
The only question is whether, when construed most favorably to the pleader, this pleading states a cause of action. We examine it to determine that.
It is alleged that the plaintiff has a judgment against one of the defendants, and that that defendant has no personal or real property subject to execution. It is then alleged that this defendant under an agreement with the other defendant erected certain houses on lots to which the latter defendant has the legal title, and that the agreement provided that the legal owner should have pay for its services and property and the judgment debtor the balance. It is expressly alleged that the judgment debtor has a contingent equitable interest in the real estate described by reference to subdivision lot numbers. The prayer is that this equitable interest be sold and the proceeds applied to the payment of the judgment.
We are of the opinion that this pleading states all the essential elements of a cause of action to subject equitable assets, not subject to execution, to the payment of this judgment, and that the court erred in sustaining the demurrer.
For this reason, the judgment is reversed and the cause remanded for further proceedings according to law.
Judgment reversed and cause remanded.
MATTHEWS, P.J., ROSS and HAMILTON, JJ., concur. *Page 289